Citation Nr: 1228183	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether there was clear and unmistakable error in a February 1998 rating decision that denied a rating in excess of 20 percent for residuals of compression fractures of D3 and D4.  

(The issue of whether there was clear and unmistakable error in an October 1995 decision of the Board of Veterans' Appeals that granted a 20 percent rating, but no higher, for residuals of compression fractures, D3 and D4, is addressed in a separate decision of the Board under docket number 12-11 575).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from March 1951 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) that found there was no clear and unmistakable error in a February 1998 rating decision that denied a rating in excess of 20 percent for residuals of compression fractures, D3 and D4.  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in January 2012.  He subsequently requested that it be rescheduled.  Another hearing was scheduled in March 2012.  However, he failed to report.  

The issues of entitlement to an increased rating for residuals of compression fractures of D3 and D4 and whether new and material evidence has been received to reopen a claim for service connection mechanical low back pain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The RO's February 1998 rating decision that denied a rating in excess of 20 percent for residuals of compression fractures, D3 and D4 was reasonably supported by evidence then of record, and the evidence does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time such that the outcome of the claim would have been manifestly different but for the error.  

CONCLUSION OF LAW

The February 21, 1998 rating decision that denied a rating in excess of 20 percent for residuals of compression fractures, D3 and D4 did not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).   

The Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA do not apply to clear and unmistakable error claims, irrespective of whether the decision in question was issued by the RO or the Board.  See Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  Consequently, the provisions of the VCAA as well as VA's implementing regulations need not be addressed in this decision.  

Analysis

The Veteran's claim for an increased rating for his service-connected residuals of compression fractures of D3 and D4 was denied by the RO in a February 1998 rating decision.  He was informed of the determination under cover letter dated March 20, 1998 but did not submit additional evidence or appeal the decision.  As such, that determination is considered final, although it may be reversed if found to be based upon CUE.  38 U.S.C.A. § 7105 (West 2002).  

In a statement received in June 2005, the Veteran and his representative asserted there was clear and unmistakable error (CUE) in the February 21, 1998 rating decision.  Legal authority provides that, where CUE is found in a prior rating decision, the prior decision will be reversed or revised, and, for the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).  

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination.  The criteria are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court refined and elaborated on the test set forth in Russell.  In Fugo, the Court stated,

CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. . . .

If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See also, Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), expressly adopting the "manifestly changed the outcome" language in Russell.  

A claim of CUE merely on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo, 6 Vet. App. at 44.  

The law and regulations in effect at the time of the February 1998 rating decision provided that disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (west 1001); 38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 (1995).  Also, 38 C.F.R. § 4.10 provided that, in cases of functional impairment, evaluations must be based upon lack of usefulness of the affected part or systems, and medical examiners must furnish, in addition to the etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, full description of the effects of the disability upon the person's ordinary activity.  These requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report, and to enable the VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath, 1 Vet. App. at 594.  
When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  Functional disability due to pain and weakness must be considered.  38 C.F.R. § 4.40 (1998).  Under 38 C.F.R. § 4.45 (1998), as regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  In rating disability of the joints, consideration is to be given to pain on movement, swelling, deformity or atrophy of disuse.  Additionally, it is the intent of the rating schedule to recognize actually painful joints due to healed injury as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (1998).  

Under applicable criteria, a 10 percent rating is added for demonstrable deformity of a vertebral body under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (1998).  A noncompensable evaluation is warranted for slight limitation of motion of the dorsal spine, and a 10 percent evaluation is warranted for moderate or severe limitation of motion of the dorsal spine under 38 C.F.R. § 4.71a, Diagnostic Code 5291 (1998).  

Moderate intervertebral disc syndrome, with recurring attacks, is assigned a 20 percent disability rating.  Severe intervertebral disc syndrome with recurring attacks and intermittent relief is assigned a 40 percent disability rating.  Pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc, with little intermittent relief, warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  See also VAOPGCPREC 36-97.  

When evaluating a loss of a range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

In this case, the Veteran and his representative argue that the February 21, 1998 rating decision that denied a rating in excess of 20 percent for residuals of compression fractures of D3 and D4 was clearly and unmistakably erroneous because the RO failed to consider, or misapplied, the relevant laws and regulations.  The claim is viable.  However, based on a review of the record, the Board finds the RO correctly applied all the relevant laws and regulations in existence at the time of the February 1998 rating decision.  

In the February 1998 rating decision, the RO noted that the Veteran was in receipt of the maximum 10 percent rating based on limitation of motion of the dorsal spine under Diagnostic Code 5291, with 10 percent added for demonstrable deformity of a vertebral body from fracture under Diagnostic Code 5285.  Additionally, his compression fractures did not result in abnormal mobility that necessitated the use of a jury mast as required for a 60 percent rating under Diagnostic Code 5285.  These findings are consistent with the medical findings outlined in VA examination reports dated in December 1997, December 1993, and April 1992.  

The Veteran's representative asserted that the RO erred in not awarding the Veteran a 60 percent rating under Diagnostic Code 5293 because the Veteran had been diagnosed with intervertebral disc syndrome at L4-5 and he demonstrated neurological symptoms that should have been considered when assigning a rating for the Veteran's disability.  Private medical reports dated in the late 1980s show that the Veteran was seen for chronic low back pain with sciatica including industrial accident reports dated in June 1984 that documented a work-related injury; and upon VA examination in April 1992, he was diagnosed with L4-5 herniation.  Upon VA examination in December 1997, the examiner noted that presence of significant degenerative joint disease of the lumbosacral spine.  

However, at the time of the February 1998 rating decision, the Veteran had not established service connection for a disability of the lumbar spine (indeed, service connection for such disability remains unestablished); he was only service-connected for residuals of compression fractures at D3 and D4.  Moreover, the medical reports did not denote the presence of disc disease in either of these segments and the medical evidence did not show that the Veteran had neurological symptoms associated with these compression fractures.  In fact, in a May 1992 addendum statement, the physician concluded that the hypesthesia the Veteran complained of did not correlate with the distribution of the nerves originating from his compression fractures at D3 and D4.  Hence, the RO concluded that a higher rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 was not warranted.  

Consequently, the Board finds that the RO's February 1998 rating decision is supported by the evidence then of record, and its conclusions do not amount to legal error.  To the extent that the Veteran and his representative may disagree with how the facts were weighed or evaluated by the RO in reaching its decision in February 1998, the Board notes that such disagreement alone is also insufficient to constitute CUE.  See Russell, Fugo, supra.  

In sum, the Board finds that the February 21, 1998 rating decision was reasonably supported by the evidence of record, correctly applied prevailing legal authority, and was not undebatably erroneous.  Furthermore, the RO, in February 1998, had before it the correct facts as they were known at the time, and the RO's conclusion does not amount to legal error.  Hence, the Veteran's claim that there was clear and unmistakable error in the February 21, 1998 rating decision that denied a rating in excess of 20 percent for residuals of compression fractures of D3 and D4 must be denied.  



ORDER

The claim that there was clear and unmistakable error in a final February 1998 rating decision that denied a rating in excess of 20 percent for residuals of compression fractures of D3 and D4 is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


